Citation Nr: 1228603	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating for arthritis of the right wrist in excess of 30 percent from July 2007.

2.  Entitlement to an initial disability rating in excess of 10 percent for epicondylitis of the right elbow from July 2007, and to a disability rating in excess of 20 percent from February 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1970, when he was discharged on account of physical disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of June 2008 and May 2009.  Although the Veteran had requested a hearing before a Veterans' Law Judge, in a November 2009 statement, his representative withdrew this request. 

Although the RO only certified the issue involving the Veteran's right elbow to the Board, careful review of the file reveals that the Veteran has also perfected the appeal involving his right wrist to the Board.  The Veteran perfected the appeal as to both issues when he filed a substantive appeal form in October 2008, on which he indicated his desire to appeal both issues.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  The RO deemed that the Veteran withdrew the appeal involving his right wrist, because he indicated on a subsequent May 2009 substantive appeal form that he was only appealing the denial of an increased rating for his right elbow.  He did not mention the issue involving his right elbow on this form.  However, the simple absence of an issue does not suffice to effect a withdrawal of that issue, after an appeal has been perfected.  Rather, the rules of procedure require an explicit statement that the appeal is withdrawn, and if the appeal involves multiple issues, the particular issue(s) withdrawn must be listed.  38 C.F.R. § 20.204.  As the Veteran did not submit a statement identifying the issue of his right wrist and stating his intention to withdraw the perfected appeal as to his right wrist, the Board determines that he has not in fact withdrawn this issue from appeal and that we therefore must address it herein.  

The Veteran had filed a claim for entitlement to a temporary total disability rating for purposes of convalescence after April 2010 surgery for his right elbow.  In a June 2010 letter, the RO informed him that the temporary total rating claim would not be addressed until after the Board's decision on the instant appeal, because the RO deemed the two matters to be inextricably intertwined.  Thus, no further action on the Veteran's temporary total rating claim has been taken.  However, in the interim, the RO granted a total disability rating based upon individual unemployability due to service-connected disabilities, effective in October 2009, prior to the April 2010 right elbow surgery.  Therefore, the grant of the total disability rating for unemployability has rendered the temporary total rating claim moot.  This claim need be addressed no further.

In a June 2012 statement, the Veteran's representative raised the question of whether an October 2009 denial of service connection for bilateral hearing loss contained clear and unmistakable error.  This matter is referred to the RO for appropriate action.  Additionally, the Veteran's representative refers to a website which provides further information about delayed and progressive ear damage.  As this information appears to be new, the matter of whether new and material evidence sufficient to reopen the prior denial of service connection for bilateral hearing loss has been received, is also referred to the RO for appropriate action.

The appeal as to the Veteran's right elbow rating is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran has had pain and loss of right wrist function, to include gripping ability, which prevents him from accomplishing many daily activities using his right arm and hand; the right wrist impairment is analogous to the level of impairment contemplated by the rating assigned to favorable ankylosis of the major wrist.  



CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 30 percent for arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims in a February 2008 letter, prior to the adjudication of the increased rating aspect of the claims.  

With regard to the VA examination which is of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate with regard to the issue decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, VA examination reports, and private medical records have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran fractured his right wrist prior to service, and then re-injured the wrist during service.  Post-traumatic arthritis of the right wrist was apparent at his discharge from service.  Service connection for symptomatic arthritis of the right wrist was granted effective as of his discharge from service and a 10 percent disability rating was assigned at that time.  In August 1975, the VA determined that the Veteran's right wrist had improved with no arthritis shown upon X-ray.  The disability was recharacterized as residuals of a right wrist fracture and the rating was reduced to 0 percent disabling effective in November 1975.  

The Veteran requested an increased rating in June 2007.  Thus, under Hart, medical evidence from June 2006 should be reviewed to ascertain whether an increase in disability had occurred within that timeframe.  Unfortunately, the record contains scanty evidence pertaining to this time frame.  VA medical records dated in 2000 reflect that he had post-traumatic right wrist discomfort at that time.  However, he apparently did not seek VA medical care again until 2007.

The earliest medical evidence reflecting the Veteran's condition during the appeal period consists of several August 2007 medical reports reflecting that the Veteran's right wrist pain was increasing to the extent that he was unable to drive his truck long distances for a living anymore.  Additionally, he reported increasing right elbow symptomatology related to the right wrist.  

The report of an October 2007 orthopedic consultation reflects that the Veteran had been a long-range over-the-road trucker who had had to restrict himself to courier-type business due to his inability to use his right arm for long-distance driving.  Upon clinical examination, he had restricted supination of the right wrist to ten degrees, and pronation to within ten degrees of full pronation.  Dorsiflexion was 45 degrees, which was restricted compared to his left wrist range of motion.  He had good grip strength and intact neurological functioning.  The orthopedist rendered a diagnosis of post traumatic degenerative arthritis of the distal radial ulnar joint and the proximal radiocapitellar joint, and referred the Veteran to the hand service at the Minneapolis VA Medical Center to ascertain if surgical intervention would benefit him and allow for a better range of motion.  

X-ray studies taken in March 2008 were compared with August 2007 studies, and both were interpreted as showing mild to moderate osteoarthritic degenerative change of the carpal radial joint space and ulnarcarpal joint space.  It was noted that the findings could represent early ulnar impaction syndrome.  In March 2008, the Veteran underwent a corticosteroid injection in the right wrist.  The pertinent diagnoses recorded at that treatment visit were osteoarthritis of the right wrist and secondary osteoarthritis of the right elbow with tennis elbow symptoms as he tried to protect the wrist.  

October 2008 VA treatment records show that surgery had been recommended, but that the Veteran was wary of missing too much time from work.  In the meantime, therefore, he was provided with a wrist brace in the hope that he would achieve "some temporary relief from the discomfort."  He was also given a prescription for stronger pain medication.  Upon examination, some swelling in the right wrist was noted.  He had good range of motion, but pain with any motion of the wrist.   

In November 2008, the Veteran underwent surgery for his right wrist pain, consisting of a hemiresection of the distal ulna to decompress the distal radioulnar joint.  He also had another cortisone injection into the radial carpal joint.   

The Veteran underwent a VA examination in January 2009.  At that time, the Veteran reported no improvement in his pain following the November 2008 surgery.  Although he had increased range of motion after the surgery, he continued to have problems grasping with the right hand.  Picking up a glass of milk was so painful that he feared he would drop it secondary to the pain.  He could not tie his own shoes, and had purchased slip-on shoes.  He stated he continued to have problems with pain, weakness stiffness, heat, redness, giving way, and fatigability.  He denied having swelling, locking, recurrent subluxation or dislocation of the wrist, however.  Wrist pain was aggravated by use of the wrist, and alleviated by not moving the wrist.  Range of motion measurements revealed extension of the wrist to 35 degrees, flexion to 55 degrees, radial deviation to 15 degrees, and ulnar deviation to 25 degrees with pain throughout the entire range of motion.  Passive range of motion was the same as active motion, and there was no further decrease in range of motion following repetitive motion, although the Veteran reported an increase in fatigue and an increase in pain with range of motion testing.  The examiner opined that the Veteran would be unable to work at his normal occupation of driving a truck for four to six months following the November 2008 surgery.

The medical evidence of record establishes that the Veteran is right-hand dominant.  Therefore, the rating schedule pertaining to the major upper extremity is for application in this case.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.69.

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the case of the wrist, governing regulation provides that unfavorable ankylosis of the major wrist is rated as 50 percent disabling or as 40 percent disabling, depending upon the degree of unfavorability in which the wrist is frozen.  Favorable ankylosis, with the wrist at 20 percent or 30 percent dorsiflexion is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Limitation of wrist motion with dorsiflexion limited to less than 15 degrees is rated as 10 percent disabling.  Limitation of wrist motion with palmar flexion limited in line with the forearm is also rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Normal range of wrist motion for VA purposes is pictorially depicted in Plate 1 at 38 C.F.R. § 4.71.  

Initially, it is important to set out that the Veteran does not have ankylosis involving his right wrist.  The currently-assigned 30 percent disability rating was assigned to reflect the RO's view that the Veteran's right wrist impairment and pain is analogous to that level of impairment resulting from favorable ankylosis of the major wrist.  In so finding, the RO implicitly found that the criteria set forth in Diagnostic Code 5215 were inadequate for rating the level of the Veteran's right wrist impairment, and found that the criteria in Diagnostic Code 5214 were more nearly analogous to compensate the Veteran's particular situation.  The Board agrees with and endorses the RO's approach to this situation.  The medical evidence shows that the Veteran experiences pain upon any motion of the wrist whatsoever, and that he has decreased grip strength to the point where he has difficulty picking up anything as lightweight as a glass of milk, and cannot tie his own shoes.  Furthermore, the Board endorses the RO's decision to assign the increased disability rating of 30 percent effective the date the Veteran's claim was received.  Comparison of the condition of the Veteran's right wrist before and after the November 2008 surgery shows that although his range of wrist motion increased as a result of the surgery, his other symptoms, such as pain upon motion and the inability to grip things, including a steering wheel, did not improve.  He continues to take pain medication for control of his right wrist pain.  Absent any evidence whatsoever, to include the Veteran's own contentions or medical records contemporaneous to the year prior to the Veteran's claim, the Board declines to assign an earlier effective date for the 30 percent disability rating, however.  Hart.  The Board acknowledges the Veteran's assertions regarding the nature and severity of his right wrist disability.  The Veteran, as a lay person, is competent to provide such evidence of how his disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and laboratory studies, and to that extent, his reports are outweighed by the detailed opinions provided by the medical professionals who evaluated the Veteran's service-connected disability and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In conclusion, considering the Veteran's right (major) wrist impairment in terms of functional loss and pain, the Board holds that assigning a 30 percent disability rating under the provisions of Diagnostic Code 5214 achieves the most appropriate disability rating for the Veteran's loss of right wrist function.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board finds, however, that he does not manifest the level of impairment which could be viewed as analogous to unfavorable ankylosis of the wrist.  The preponderance of the evidence is thus against the assignment of a disability rating in excess of 30 percent for any portion of the appeal period.  

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.

The Veteran particularly contends that his right arm impairment, i.e., the right wrist and elbow together prevent him for his usual occupation of driving a truck.  However, as noted above, a total disability rating based upon individual unemployability due to service-connected disabilities has been granted in this case,  so further consideration of an extraschedular disability rating based upon interference with employment would be duplicative.  

ORDER

A disability rating in excess of 30 percent for arthritis of the right wrist is denied.


REMAND

Veteran had surgery on his right elbow in April 2010, apparently on a fee basis paid for by VA.  The surgery report was submitted to RO to support a temporary total rating for convalescence; however, the RO did not review the report in connection with the Veteran's increased rating claim.  The Veteran has not waived initial RO review of this new evidence.  Therefore, a remand is required to allow the RO to perform such an initial review and to ensure that the Veteran has an opportunity to submit any new evidence or argument reflecting his post-surgical status.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Furthermore, the Board observes that the record contains no evidence reflecting the Veteran's follow-up care and the recommended physical therapy after the surgery, or of the condition of the Veteran's right elbow after it was fully-healed from the surgery.  Therefore, upon remand, all pertinent medical evidence reflecting his right elbow status after April 2010 should be obtained for review by adjudicators, and the Veteran should be provided with a VA examination for the purposes of ascertaining his current level of right elbow disability.  

Because the veteran has perfected an appeal as to the assignment of the initial ratings for his disabilities following the initial awards of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection which was effective in July 2007 until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

The Board also cautions that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  For example, as the Veteran has separately service-connected and compensable disabilities involving both his right wrist and right elbow, the combined evaluations for disabilities at or below the shoulder shall not exceed an 80 percent disability rating in the case of the major arm, as provided by 38 C.F.R. § 4.71a, Diagnostic Codes 5121 and 5122.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for right elbow disability since the April 2010 surgery, to include the physical therapist(s), the surgeon, and any other medical care providers.  After securing the necessary releases, the RO should obtain these records for inclusion in the Veteran's claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to December 2009 by the St. Cloud VA Health Care System, including all related VA facilities, for inclusion in the file.

3.  The Veteran should be afforded a VA orthopedic examination to identify all current right elbow impairment.  The claims folder, including all records obtained pursuant to the above requests, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete description of the Veteran's right elbow function and impairment, to include a comparison of the elbow condition before and after the April 2010 surgery.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the disability ratings assigned to the Veteran's right elbow from July 2007 until the present.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


